Title: To George Washington from David Humphreys, 28 September 1787
From: Humphreys, David
To: Washington, George



My dear General
New Haven Septr 28th 1787

I would not trespass on your attention, while you was occupied in such momentuous affairs as the revisal of the confederation:

the last time I had the honor of addressing a letter to you, was, I believe, in the beginning of June, from this place—in that letter was enclosed the sketch of an Answer to Mr Jefferson. I hope it came safe to your hands.
We have been, a few days since, gratified with the publication of the Proceedings of the Convention. I must acknowledge myself to have been favorably disappointed & highly pleased with the general tenor of them. Altho’ it is impossible in so short a time to collect the sentiments of the Public with certainty, and altho attempts to prevent the adoption must be expected, yet, I cannot but hope, from what I hear, that the opposition will be less than was apprehended. All the different Classes in the liberal professions will be in favor of the proposed Constitution. The Clergy, Lawyers, Physicians & Merchants will have considerable influence on Society. Nor will the Officers of the late Army be backward in expressing their approbation. Indeed the well affected have not been wanting in efforts to prepare the minds of the Citizens for the favorable reception of whatever might be the result of your Proceedings. I have had no inconsiderable agency in the superintendence of two Presses, from which more News Papers are circulated, I imagine, than from any others in New England. Judicious & well-timed publications have great efficacy in ripening the judgment of men in this quarter of the Continent. In case that every thing succeeds in the best manner, I shall certainly be the first to rejoice in finding that my apprehensions were not verified; as well as to felicitate you upon having contributed your assistance on so interesting & important an occasion. Your good Angel, I am persuaded, will not desert you. What will tend, perhaps, more than any thing to the adoption of the new System, will be an universal opinion of your being elected President of the United States, and an expectation that you will accept it for a while.
Since I had the honor of seeing you, in Philadelphia, I have made the tour of the New England States as far as Portsmouth. I was happy to find in Massachusetts the spirit of Insurrection pretty generally subsided, and an impression left on the minds of People, in most of the States, that something energetic must be adopted respecting the national Government or we shall be a ruined Nation.
I have lately lost both my Father and Mother, in a good old

age. The former was upwards of eighty, the latter Seventy six years old. They had lived in circumstances of more happiness than commonly falls to the lot of mortality. They were the best of Parents. I feel myself less attached to this particular part of the Country than formerly.
And now, my dear General, I know not of any thing that will prevent me, very soon, from paying a visit to Mount Vernon—and a visit for the winter—I propose coming with my Servant & Horses. I should have been apprehensive of occasioning too much trouble, had I not believed your unequivocal & warm expressions of kindness & friendship were the indications of a cordial reception. Let the Ship of the Public float towards the harbour of tranquility & safety, or let her be in danger of being stranded on the rocks of discord & anarchy; we shall be conscious that some individuals have done their duty; and, I flatter myself, we shall enjoy in the bosom of your family, such hours of domestic satisfaction, as I recollect to have experienced formerly at Mount Vernon. I am in full hopes of being on the spot this year to do ample justice to the Christmas Pye.
I beg that every sentiment of affectionate regard may be presented, on my part, to Mrs Washington & the good family under your roof—With the sincerest friendship I am, my dear General, Your most obedient & Most humble Servant

D. Humphreys

